Bell, J.,
concurring. My concurrence in the syllabus and in the judgment being rendered herein is based on the broader and, in my opinion, more fundamental ground of authority lawfully reposed in the Department- of Finance by the General Assembly. This issue raised by the pleadings seems to me a more logical basis for decision than a lack of statutory authority to reimburse a state officer for traveling expenses, which latter issue was not presented to us by either pleading, brief or argument.
Zimmerman, J., concurs in the foregoing concurring opinion.